Citation Nr: 0735077	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  06-15 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1964 to February 1967.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2005 rating decision by the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2007, 
a Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.

The issue of entitlement to service connection for PTSD is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.


FINDINGS OF FACT

1.  A hearing loss disability was not manifested in service; 
sensorineural hearing loss was not manifested in the first 
postservice year; and it is not shown that the veteran's 
current hearing loss disability is, or might be, related to 
his service.

2.  Tinnitus was not manifested in service, and is not shown 
to be related to the veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).
2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.   38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By a June 2004 letter, prior to the RO's initial adjudication 
of these claims in January 2005, the veteran was informed of 
the evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of the claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The letter specifically advised him to submit any 
pertinent evidence in his possession.  In a March 2006 
letter, he was given notice regarding ratings and effective 
dates of awards, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  He was given ample time to respond to these 
letters/supplement the record.

The Board is also satisfied that RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  The veteran's service medical records (SMRs) 
and all available pertinent medical records identified by the 
veteran were obtained.  He was afforded an official 
audiological evaluation in October 2004.  At the August 2007 
Travel Board hearing the veteran's representative requested a 
medical opinion.  The Board finds that development for a 
medical opinion is not necessary.  Under 38 C.F.R. 
§ 3.159(c)(4), an opinion is necessary, in essence, when 
competent evidence of record is insufficient to decide the 
claim, and the evidence (A) includes a diagnosis of current 
disability (or symptoms) (B) establishes that there was an 
event, injury, or disease in service, and (C) indicates that 
the claimed disability may be associated with the event, 
injury, or disease in service.  Here, current disability is 
shown; however, there is no competent evidence that the 
disabilities were manifested in service or might be related 
to an event therein.  VA has met its assistance obligations.  
The veteran is not prejudiced by the Board's proceeding with 
appellate review.  

II.  Factual Background

On service enlistment examination, audiometry revealed that 
puretone thresholds, in decibels, were (audiometry in service 
reported in ASA values has been converted to ISO values for 
consistency):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
/
10
LEFT
25
5
0
/
0

No pertinent complaints were noted in associated medical 
history at the time.  On clinical evaluation, no ear 
abnormalities were found.

On service separation examination, audiometry revealed that 
puretone thresholds, in decibels, were (again with ASA values 
converted to ISO values for consistency): 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
/
5
LEFT
10
5
10
/
5

The veteran did not express complaints regarding hearing loss 
or tinnitus.  Clinical evaluation of the ears was normal.  
His DD Form 214 shows that his military occupational 
specialty was lineman.

On September 2003 VA audiological evaluation, audiometry 
revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
35
50
LEFT
30
25
30
50
60

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 96 percent in the left ear.  The 
diagnosis was asymmetrical hearing loss, worse for the left 
ear.

On October 2003 VA audiological consultation, the veteran 
reported that his hearing has become gradually worse during 
the past 15 to 20 years.  He also stated that he has had 
bothersome constant bilateral tinnitus following an explosion 
during service.  He identified military noise exposure as 
heavy artillery, explosions, aircraft and helicopter noise.  
He stated that he worked for 13 years as a police officer, 
utilizing handguns on a firing range with the use of hearing 
protection, and as a carpenter/contractor for several years 
with regular use of hearing protection.

On October 2004 VA audiological evaluation, the veteran 
reported the onset of  bilateral hearing loss and tinnitus as 
a result of noise exposure from weapons firing and explosions 
while serving in the military.  Audiometry revealed that 
puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
40
50
LEFT
25
25
35
50
60

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 percent in the left ear.  
The diagnoses were bilateral asymmetrical mild to moderate 
sensorinerual hearing loss; and bothersome constant bilateral 
tinnitus.

In an April 2005 statement O.O. reported that while they were 
serving in Vietnam together the veteran often complained that 
his ears were ringing and that he was having difficulty 
hearing.

At the August 2007 Travel Board hearing, the veteran 
testified that he was treated in sick call for his ears.  He 
stated that he would have his ears flushed, but was told that 
there was nothing that could be done for the ringing.  He 
testified that his sleeping assignment at Fort Lloyd was next 
to the 105 and 155 artillery and that he was subjected to 
continuous harassment fire.  He also testified that no 
medical professional had rendered an opinion stating that his 
hearing loss and tinnitus was related to service.  The 
veteran's representative requested that a medical opinion be 
obtained.

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Certain chronic diseases, to include sensorineural hearing 
loss (as organic disease of the nervous system) may be 
service connected on a presumptive basis if manifested to a 
compensable degree during a specified period of time after a 
veteran's discharge from active duty (one year for organic 
disease of the nervous system).   38 U.S.C.A. §§ 1112, 1113, 
1137; 38 U.S.C.A. §§ 3.307, 3.309.  

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC list 
are less than 94 percent.  38 C.F.R. § 3.385.

It is not in dispute that the veteran now has a bilateral 
hearing loss disability, as such is shown by official 
audiometry, and has been diagnosed by VA examiners.  Tinnitus 
has also been diagnosed by VA examiners.  What the veteran 
must still show to establish service connection for these 
disabilities is that there was a related event, injury, or 
disease in service, and that the current disability is 
related to such event, injury, or disease. 

Significantly, the veteran's SMRs, including his separation 
examination report contain no mention of hearing loss or 
tinnitus.  While he has submitted a lay buddy statement to 
the effect that he had hearing loss and tinnitus complaints 
in service, in light of the silence of SMRs regarding these 
two disabilities, and because the veteran and buddy, are not 
competent to diagnose medical disability as opposed to 
reporting symptoms capable of lay observation (See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992), service connection for 
bilateral hearing loss and tinnitus on the basis that such 
disabilities became manifest in service and persisted, is not 
warranted.  And as there is no competent evidence that 
sensorineural hearing loss was manifested in the first 
postservice year, there is no basis for applying the chronic 
disease presumptions relating to such disease (as an organic 
disease of the nervous system) afforded under 38 U.S.C.A. 
§ 1112.  

The veteran alleges that his hearing loss and tinnitus are 
related to noise trauma in service.  However, there is no 
medical opinion that relates the current disabilities to 
noise exposure in service, nor has the veteran submitted any 
competent evidence suggesting this may be so.  Notably, the 
record reflects that the disabilities were initially 
clinically noted many (some 36) years after service.  Such a 
lengthy period of time between service and the earliest 
postservice clinical documentation of the disabilities for 
which service connection is sought is, of itself, a factor 
for consideration against a finding that any current hearing 
loss or tinnitus is service connected.  See Maxson v. Gober, 
230 F.3d. 1330, 1333 (Fed. Cir. 2000).  
The evidence of a nexus between the claimed disabilities and 
the veteran's service is limited to the allegations/arguments 
by the veteran and his representative.  This is not competent 
evidence because they are laypersons and, as such, are not 
qualified to render opinions concerning medical causation.  

In the absence of any competent evidence of a nexus between 
the veteran's hearing loss or tinnitus and his service, the 
preponderance of the evidence is against these claims.  
Hence, they must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.





REMAND

The evidence of record shows a current diagnosis of combat 
related PTSD (see, e.g., October 2004 VA examination report); 
however, the veteran's service personnel records do not show 
any awards or decorations denoting combat.  Where it has not 
been shown through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy the 
veteran's lay testimony alone is insufficient to establish 
the occurrence of an alleged stressor.  In such cases, there 
be service records or other corroborative evidence which 
substantiates or verifies the veteran's accounts as to the 
occurrence of the claimed stressor.  

At the August 2007 Travel Board hearing, the veteran 
identified several alleged stressor events in service.  
Specifically, he stated that while stationed in Vung Tau 
(sometime between January and March 1966) he testified at a 
court martial, and that the soldier against whom he testified 
thereafter attempted to harm him.  He stated that that 
soldier came to their compound the end of May 1967 and 
started shooting, and had to be restrained by the military 
police.  He indicated that the soldier belonged to a 268th 
Signal [unit].  He also testified that in May 1966 he 
volunteered to assist with body bagging at the 36th evac 
hospital when a truck arrived at the hospital with 25 bodies 
of servicemen.  The final stressor alleged was that he was 
subjected to mortar attacks sometime between March and May of 
1966.  These alleged stressors appear to be events capable of 
verification, and an attempt to verify them is necessary. 

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
complete a PTSD questionnaire.  He should 
be asked to provide detailed information 
regarding his alleged stressor events in 
service (specifically including those ones 
he described at the August 2007 hearing, 
i.e., the Court Martial testimony and 
later assault by resulting in MP restraint 
and removal of the person he testified 
against, the body-bagging of 25 bodies at 
the 36th Evac hospital, and the mortar 
attack).  The RO should arrange for 
verification of all stressor events for 
which there is sufficient information to 
pursue verification.  If the veteran 
initially provides insufficient 
information to seek verification, he 
should be advised of how his information 
is lacking, and afforded the opportunity 
to provide supplemental information which 
would enable verification.

2.  The RO should then make a 
determination as to whether or not the 
veteran was exposed to a stressor event in 
service (and if so, identify the stressor 
event and the evidence for this). 

3.  If (and only if) a stressor event in 
service is verified, the RO should arrange 
for the veteran to be examined by a 
psychiatrist to determine if he has PTSD 
based on such stressor event.  In such 
event, the RO must advise the examiner as 
to what stressor event(s) is/are verified, 
and provide the veteran's claims file to 
the examiner for review.  Upon review of 
the claims file and evaluation of the 
veteran, the examiner should provide an 
opinion as to whether or not the veteran 
has a medical diagnosis of PTSD based on a 
verified stressor event in service in 
accordance with DSM-IV.  If PTSD is 
diagnosed, the examiner must identify the 
stressor event and symptoms which support 
such diagnosis.  The examiner must explain 
the rationale for all opinions given. 

4.  The RO should then readjudicate the 
claim of service connection for PTSD.  If 
it remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the veteran and his 
representative the opportunity to respond 
before the claims file is returned to the 
Board for further appellate consideration.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


